Terry, C. J., delivered the opinion of the. Court—Burnett, J., concurring.
The question in this case is, whether a lease for labor under a verbal contract can attach to a mining-claim, so as to be enforced against such claim in the hands of an innocent purchaser, without notice.
We think the simple statement of sucfy proposition its best refutation.
It is said that the plaintiff was in possession of the claim, and that his possession was a notice of his equities.
The answer to this is clear. He was employed to labor on the claim, and wag in possession for that purpose only; he was a mere agent or servant, and his possession was the possession of his employer.
The judgment of the Court below is reversed, and plaintiff’s bill dismissed.